DETAILED ACTION
Floor Surface Cleaning Apparatus
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  In claim 13 line 3 the limitation "the pair pf side walls" needs to be change to "the pair of side walls".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 4,6-7, 9-10,12,15-16,18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Wit (EP 2387932 A1).
Regarding claim 1, De Wit teaches 
a nozzle portion (an opening 13, figure 4; para 0033) elongated in a width direction intersecting a movement direction of the floor surface cleaning apparatus, and configured to collect wastewater including the cleaning liquid as the floor surface cleaning apparatus moves (see figures 2-3, para 0015,0017, 0036); 
rotating brushes (brushes 3,4, figures 1-4) rotatably supported by the nozzle portion in a state of contact with the floor surface, and configured to retain water and fling the wastewater upward using a centrifugal force generated during rotation  (figures 2,4; para 0033,0036,0038); and 
a wastewater collecting box (debris collecting container 9, figure 1) provided above the nozzle portion and comprising a
suction port (tube 12, figure 1-2) in communication with an inner portion of the nozzle portion and a pooling
portion (see bottom of debris collecting container 9, figure 1) configured to pool the wastewater that has entered therein from the suction port.
Regarding claim 2, De Wit teaches 
a ventilator (vacuum fan aggregate 14, figure 1-2; para 0033-0034) configured to suck air from an internal space of the wastewater collecting box and generate an air current that moves wastewater droplets dispersed by rotation of the rotating brushes upward from the suction port; and a wastewater guiding path provided in the wastewater collecting box and having a tapered shape extending upward from the suction port, and configured to guide the wastewater droplets to the internal space of the wastewater collecting box (see figures 1-2,para 0040).
Regarding claim 4, De Wit teaches wherein the wastewater collecting box comprises: a pair of side walls (see side walls of debris collecting container 9, figure 1)  separated in the movement direction, the pair of side walls comprising a first side wall and a second side wall (see side walls of debris collecting container 9, figure 1)   ; and an inclined plate provided between the pair of side walls ( see annotated figure below), the pooling portion (see bottom walls of debris collecting container 9, figure 1)  being provided between the inclined plate and the first side wall and the wastewater guiding path being provided between the inclined plate and the second side wall.
	
    PNG
    media_image1.png
    566
    642
    media_image1.png
    Greyscale

Regarding claim 6, De Wit teaches 
wherein the rotating brushes comprise at least one roller brush (see brushes 3 and 4, figure 4) that is elongated in the width direction.
Regarding claim 7, De Wit teaches 
wherein the rotating brushes comprise a first roller brush (brush 3, figure 4) and a second roller brush (see brush 4, figure 4) parallel to other and separated from each other in the movement direction, the first roller brush (see brush 3, figure 3) is arranged on the movement direction side relative to the suction port, and is configured to be rotationally driven so as to slide rearwards opposite to the movement direction against the floor surface (see  para 0031, it possible so that brush 3 is rotates oppose the direction since it disclosed that each of brushes move in opposite directions ), and the second roller brush (see brush 4, figure 3) is arranged on a rear side opposite to the movement direction relative to the suction port, and is configured to be rotationally driven so as to slide in the same direction as the movement direction against the floor surface (see  para 0031, it possible so that brush 4 is rotates oppose the direction since it disclosed that each of brushes move in opposite directions ).
Regarding claim 9, De Wit teaches 
a guard member (housing 2, figure 1-4) provided on a rear side opposite to the movement direction in the nozzle portion, and configured to block the wastewater droplets dispersed rearward by the rotation of the rotating brushes.
Regarding claim 10, De Wit teaches 
wherein the guard member (housing 2, figure 1-4) comprises a curved surface that comes in contact with or is provided in a vicinity of an outer circumferential surface of the rotating brush.
Regarding claim 12, De Wit teaches 
a cleaning liquid tank (reservoir 8, figure 1; para 0033) configured to contain the cleaning liquid; a linking tube (flexible tube 19, figure 1) configured to link the cleaning liquid tank and the nozzle portion; and a second pump configured to suck the cleaning liquid and transfer the cleaning liquid into the nozzle portion via the linking tube (claim 9, discloses the liquid is supplied at a rate to the brushes, para 0038 discloses different rates cleaning liquid can be supplied to brush).
	Regarding claim 15, De Wit teaches wherein the rotating brushes comprise at least one roller brush that is elongated in the width direction (see brushes 3 and 4, figure 4).
	Regarding claim 16, De Wit teaches
a first roller brush (brush 3, figure 4) and a second roller brush (see brush 4, figure 4)  provided parallel to each other and separated from each other in the movement direction, the first roller brush (see brush 3, figure 3)  is arranged on the movement direction side relative to the suction port, and is configured to be rotationally driven so as to slide rearwards opposite to the movement direction against the floor surface (see  para 0031, it possible so that brush 3 is rotates oppose the direction since it disclosed that each of brushes move in opposite directions ),, and the second roller brush (see brush 4, figure 3)  is arranged on the rear side opposite to the movement direction relative to the suction port, and is configured to be rotationally driven so as to slide in the same direction as the movement direction against the floor surface.
	Regarding claim 18, De Wit teaches a guard member (housing 2, figure 1-4) provided on a rear side opposite to the movement direction in the nozzle portion, and configured to block the wastewater droplets dispersed rearward by the rotation of the rotating brushes.
	Regarding claim 19, De Wit teaches a curved surface (housing 2, figure 2) that comes in contact with or is provided in the vicinity of an outer circumferential surface of the rotating brush.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4,13, are rejected under 35 U.S.C. 103 as being unpatentable over De Wit (EP 2387932 A1) in view of Basset (US 2011/0214245 A1).
Regarding claim 3, De Wit teaches wastewater guiding path is provided on one side of the movement direction in the internal space. (see dotted red lines guiding path on is one each side in annotated figure 1 below), and wastewater collecting box (debris collecting container 9, figure 1)

    PNG
    media_image2.png
    566
    642
    media_image2.png
    Greyscale

However, De Wit fails to teach a discharge port for air from the ventilator is provided on the other side of the movement direction in the wastewater collecting box.
Bassett teaches a discharge port (exhaust duct 17, figure 1 ; para 0011-0013, 0040) for air from the ventilator (motor/ fan unit 16 figure 1).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified De Wit to include the teachings of Basset so that a discharge port for air from the ventilator is provided on the other side of the movement direction in the wastewater collecting box. This modification would help with moving the air so that clean air to be discharged to the outside after going through the air dirt separator of De Wit’s vacuum aggregate (see De wit para 0041).
Regarding claim 13, modified De Wit teaches wherein the wastewater collecting box comprises: a pair of side walls (see side walls of debris collecting container 9, figure 1)  separated in the movement direction, the pair of side walls comprising a first side wall and a second side wall (see side walls of debris collecting container 9, figure 1)   ; and an inclined plate provided between the pair of side walls ( see annotated figure below), the pooling portion (see bottom walls of debris collecting container 9, figure 1)  being provided between the inclined plate and the first side wall and the wastewater guiding path being provided between the inclined plate and the second side wall.
	
    PNG
    media_image1.png
    566
    642
    media_image1.png
    Greyscale

Claim(s) 5,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Wit (EP 2387932 A1) in view of Johnson et al. (US20200305672 A1).
Regarding claim 5, De Wit teaches all limitations stated above ,but fails to disclose a wastewater tank configured to contain the wastewater; and a first pump configured to suck the wastewater pooled in the pooling portion and transfer the wastewater to the wastewater tank.
Johnson teaches a surface cleaning apparatus with two-stage collection, where it has wastewater tank ( second collection area 278, figure 15) configured to contain the wastewater (para 0099, 0148); and a first pump (pump 154, figure 11-12)  configured to suck the wastewater pooled in the pooling portion and transfer the wastewater to the wastewater tank (para 00148 discloses that pump fluid out receptacle 140 and directions to second collection area 278).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified De wit to include the teachings of Johnson so that there is wastewater tank, and pump that pumps wastewater and transfer the wastewater to the tank. This modification would help with further separating wastewater from debris, and help with allowing a user to get rid of wastewater. 
Regarding claim 14, De Wit teaches all limitations stated above,but fails to disclose a wastewater tank configured to contain the wastewater; and a first pump configured to suck the wastewater pooled in the pooling portion and transfer the wastewater to the wastewater tank.
Johnson teaches a surface cleaning apparatus with two-stage collection, where it has wastewater tank ( second collection area 278, figure 15) configured to contain the wastewater (para 0099, 0148); and a first pump (pump 154, figure 11-12)  configured to suck the wastewater pooled in the pooling portion and transfer the wastewater to the wastewater tank (para 00148 discloses that pump fluid out receptacle 140 and directions to second collection area 278).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified De wit to include the teachings of Johnson so that there is wastewater tank, and pump that pumps wastewater and transfer the wastewater to the tank. This modification would help with further separating wastewater from debris, and help with allowing a user to get rid of wastewater.
Claim(s) 8,11,17,20 are rejected under 35 U.S.C. 103 as being unpatentable over De Wit (EP 2387932 A1) in view of Davila et al. (US 20200060495 A1)
Regarding claim 8, De Wit teaches all limitations stated above but fails to explicitly disclose a water retaining capacity of the second roller brush is greater than a water retaining capacity of the first roller brush.
Davila teaches a brushroll incorporating different set fibers that are made from different material (para 0092) that can have different properties and features. 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified De wit to include the teachings of Davila by incorporating different materials into brushroll so it has different properties such as the second brush roller water retaining capacity is greater than first roller brush. This modification would help separate cleaning abilities of the brushroll by having one of brushroll be better with picking up water, and one better at picking up dirt. 
	Regarding claim 11, De Wit teaches all limitations stated above, but fails to explicitly disclose the rotating brushes comprise a water absorbing material that has absorbability.
	Davila teaches a brushroll that includes absorbent material (para 0092).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified De wit to include the teachings of Davila by incorporating absorbent material into the brushroll. This modification would allow the brushroll to be able to absorb water.
	Regarding claim 17, De Wit teaches all limitations stated above but fails to explicitly disclose a water retaining capacity of the second roller brush is greater than a water retaining capacity of the first roller brush.
Davila teaches a brushroll incorporating different set fibers that are made from different material (para 0092) that can have different properties and features. 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified De wit to include the teachings of Davila by incorporating different materials into brushroll so it has different properties such as the second brush roller water retaining capacity is greater than first roller brush. This modification would help separate cleaning abilities of the brushroll by having one of brushroll be better with picking up water, and one better at picking up dirt. 
	Regarding claim 20, De Wit teaches all limitations stated above, but fails to explicitly disclose the rotating brushes comprise a water absorbing material that has absorbability.
	Davila teaches a brushroll that includes absorbent material (para 0092).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified De wit to include the teachings of Davila by incorporating absorbent material into the brushroll. This modification would allow the brushroll to be able to absorb water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723